Order entered May 6, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00266-CV

                     IN RE DAVID BARNES, Relator

        Original Proceeding from the 330th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DF-11-11126

                                  ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, this original proceeding is

DISMISSED.


                                          /s/    BONNIE LEE GOLDSTEIN
                                                 JUSTICE